EXHIBIT 99.1-A LETTER OF TRANSMITTAL FOR EXISTING SHAREHOLDERS [HILLS BANCORPORATION] August , 2011 Dear : On behalf of Hills Bancorporation, I am pleased to notify you that we are offering you the opportunity to participate in our stock offering of up to 476,190 shares of our common stock.We are sending this letter to you as an existing shareholder of the Company as we believe you have benefited from our past performance and may like to make an additional investment in the Company’s stock. We are selling these shares to further capitalize our wholly-owned subsidiary, Hills Bank and Trust Company, to allow for periodic repurchases of our common stock so as to create liquidity for shareholders wishing to sell such shares, for working capital and other general corporate purposes, and to provide for future growth and expansion opportunities should desirable alternatives become available to us. We are offering the shares at a price of $63.00 per share.The terms of the offering, the method for submitting the Subscription Agreement and payment, and certain other information about the offering and Hills are more fully explained in the enclosed prospectus.Note that one of the criteria for filling subscriptions will be on the date by which the subscription is received and we encourage you to submit your subscription agreement and payment for shares promptly.After reading the prospectus, if you have any questions about the offering or us, please feel free to contact me, James G. Pratt, our Treasurer and Chief Financial Officer or Shari DeMaris, Senior Vice President and Director of Finance of the Bank, at (319) 679-5090 or toll free (888) 296-0938. Very truly yours, Dwight O. Seegmiller President and Chief Executive Officer
